      Case 4:18-cv-00442-JCH Document 26 Filed 03/29/21 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Lee Gordon,                                No. CV-18-00442-TUC-JCH (BGM)
10                            Petitioner,
                                                        REPORT AND RECOMMENDATION
11   v.
12   C. Howard, Warden,1
13                            Respondent.
14          Currently pending before the Court is Petitioner Michael Lee Gordon’s pro se
15   Petition Under 28 U.S.C. § 2241 for a Writ of Habeas Corpus by a Person in Federal
16   Custody (“Petition”) (Doc. 1). Respondent has filed a Response to Petition for Writ of
17   Habeas Corpus Under 28 U.S.C. § 2241 (“Response”) (Doc. 21) and Petitioner replied
18   (Doc. 22). Petitioner also filed supplements (Docs. 16, 17) to his Petition. The Petition
19   is ripe for adjudication.
20          Pursuant to Rules 72.1 and 72.2 of the Local Rules of Civil Procedure,2 this matter
21   was referred to Magistrate Judge Macdonald for Report and Recommendation. The
22   Magistrate Judge recommends that the District Judge dismiss the Petition (Doc. 1).
23   ...
24   ...
25
            1
26             The Court takes judicial notice that J. Baltazar is no longer warden of USP–Tucson. As
     such, the Court will substitute the new Complex Warden at the Federal Correctional Complex in
27   Tucson, Arizona, which includes USP–Tucson. Accordingly, Warden C. Howard is substituted
28   as the sole Respondent pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
            2
                Rules of Practice of the United States District Court for the District of Arizona.
      Case 4:18-cv-00442-JCH Document 26 Filed 03/29/21 Page 2 of 12



 1   I.      FACTUAL AND PROCEDURAL BACKGROUND
 2           A.    Federal Conviction and Sentencing
 3           Between October 31, 1997 and December 4, 1997, Petitioner was “involved in
 4   seven armed robberies of commercial establishments.” United States v. Gordon, No. 99-
 5   3679, 2000 WL 1785905 at *1 (6th Cir. Nov. 22, 2000). On November 17, 1998 a
 6   superseding indictment was filed, and Petitioner was charged with seven (7) Hobbs Act
 7   violations pursuant to Section 1851, Title 18, United States Code, and seven (7)
 8   additional counts for use of a firearm during the robberies pursuant to Section 924(c),
 9   Title 18, United States Code. Id. at *2. “The superseding indictment included the
10   robberies of the Buckeye Pawn Shop (count 1), Remo’s Pizza (count 3) and the Chatter
11   Box Lounge (count 5), as previously alleged in the superseding information, and added
12   the November 17, 1997 robbery of the Red Brick Inn (count 7), the November 28, 1997
13   robbery of the Beck Tavern (count 9), the December 1, 1997 robbery of the Diamond 1 &
14   4 Saloon (count 11)[,] and the December 4, 1997 robbery of the Southgate Lounge (count
15   13).” Id. at *2 n. 3. “On March 1, 1999, the trial began on the superseding indictment
16   and resulted in convictions of all 14 counts.” Id. at *2. On May 20, 1999, Petitioner was
17   “sentenced to a term of imprisonment for 137 years and six months as a result of the
18   consecutive nature of the punishment for § 924(c) violations.” Id. at *1; Petition (Doc. 1)
19   at 4.
20           Petitioner appealed his conviction to the Sixth Circuit Court of Appeals and
21   “raise[d] a series of issues relating to the guilty plea discussions, the successful Batson
22   challenge by the government, and application of the Hobbs Act.” Gordon, 2000 WL
23   1785905, at *3. The appellate court addressed whether 1) “the district court commit[ted]
24   error in refusing to enforce the alleged oral plea agreement and in failing to conduct an
25   evidentiary hearing following the March 3, 1999 motion to compel enforcement of the
26   alleged plea agreement”; 2) “the denial of Gordon’s peremptory challenge to an African-
27   American male violate[d] Batson v. Kentucky, 476 U.S. 79 (1986)”; 3) “the
28   Government’s use of the Hobbs Act as applied to the robberies of the seven commercial


                                                -2-
      Case 4:18-cv-00442-JCH Document 26 Filed 03/29/21 Page 3 of 12



 1   establishments exceed[ed] the Federal Government’s constitutional authority to regulate
 2   commerce between the States”; and 4) whether “the district court commit[ted] error in the
 3   jury instructions as to the required effect on interstate commerce with respect to a Hobbs
 4   Act violation[.]” Gordon, 2000 WL 1785905, at *3–10. The appellate court rejected
 5   Petitioner’s arguments and affirmed his convictions and sentence. See id.
 6          B.     Collateral Challenges
 7                 1. Section 2255
 8          “Gordon filed his first § 2255 motion to vacate in 2001.” In re Gordon, No. 18-
 9   3449, 2018 WL 3954189, at *1 (6th Cir. Aug. 14, 2018). Gordon subsequently “filed
10   several unsuccessful motions seeking [the Sixth Circuit Court of Appeals’] authorization
11   for a second or successive § 2255 motion to vacate.” Id. “In support of [Petitioner’s
12   most recent § 2255] motion, Gordon assert[ed] that his convictions for Hobbs Act
13   robbery do not qualify as crimes of violence under 18 U.S.C. § 924(c)(3)(B) in light of
14   the Supreme Court’s decision in Sessions v. Dimaya, 138 S. Ct. 1204, 1210–11 (2018),
15   holding that the identically worded definition of ‘crime of violence’ under 18 U.S.C. §
16   16(b) is unconstitutionally vague.”    In re Gordon, 2018 WL 3954189, at *1.           The
17   appellate court denied authorization for a second or successive § 2255 motion to vacate
18   because Petitioner could not “make a prima facie showing that his proposed motion
19   relie[d] on ‘a new rule of constitutional law, made retroactive to cases on collateral
20   review by the Supreme Court, that was previously unavailable.’” In re Gordon, 2018
21   WL 3954189, at *1 (quoting 28 U.S.C. § 2255(h)(2); then citing 28 U.S.C. §
22   2244(b)(3)(C)). The Sixth Circuit Court of Appeals further observed that “[e]ven if the
23   Supreme Court had announced that Dimaya applies to § 924(c)(3)(B), that rule has no
24   effect on Gordon’s case because his convictions for Hobbs Act robbery qualify as crimes
25   of violence under § 924(c)(3)(A) as offenses having ‘as an element the use, attempted
26   use, or threatened use of physical force against the person or property of another.’” In re
27   Gordon, 2018 WL 3954189, at *1 (quoting United States v. Gooch, 850 F.3d 285, 291–
28   92 (6th Cir. 2017)).


                                                -3-
      Case 4:18-cv-00442-JCH Document 26 Filed 03/29/21 Page 4 of 12



 1                 2. Section 2241
 2          Petitioner filed for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 in the
 3   Southern District of Ohio. Gordon v. Baltazar, No. 2:18-CV-01175, 2018 WL 6308658
 4   (S.D. Ohio December 3, 2018). Petitioner argued that “under the Supreme Court’s
 5   decisions in Johnson and Dimaya, his Hobbs Act robbery convictions do not qualify as
 6   crimes of violence under 18 U.S.C. § 924(c)(3)(B)[] and that his § 924(c) convictions
 7   must fail as unconstitutionally vague, and therefore he is ‘actually innocent of the crimes
 8   charged.” Gordon, 2018 WL 6308658, at *2. The magistrate judge recommended
 9   dismissal for lack of jurisdiction because Petitioner was detained in Tucson, Arizona, and
10   a petition filed pursuant to “§ 2241 must be filed in the district court having jurisdiction
11   over the petitioner’s custodian.” Gordon, 2018 WL 6308658, at *2 (citations omitted).
12   The magistrate judge further noted that “Petitioner’s claims are not of the ‘rare kind’ that
13   may be properly brought in an action under § 2441.” Gordon, 2018 WL 6308658, at *2
14   (citations omitted). The court held that § 2241 was an improper mechanism for relief,
15   and Petitioner’s “claims under Johnson or Dimaya must be brought under § 2255.”
16   Gordon, 2018 WL 6308658, at *3 (citations omitted). Additionally, the court observed
17   that Petitioner’s “claim plainly fails[,] [because] [t]he Sixth Circuit has expressly held
18   that entirely independent of § 924(c)(3)(B)’s residual clause, Hobbs Act robbery
19   constitutes a ‘crime of violence’ under § 924(c)(3)(A)’s ‘use of force clause.’” Gordon,
20   2018 WL 6308658, at *2 n. 1 (internal quotations and citations omitted).
21          The District Judge adopted the Report and Recommendation and dismissed
22   Petitioner’s § 2241 petition due to lack of jurisdiction. Gordon v. Baltazar, No. 2:18-cv-
23   1175, 2019 WL 76525 (S.D. Ohio January 2, 2019). “The court further conclude[d] that
24   even if [it] had jurisdiction under § 2241 over petitioner’s claim, petitioner ha[d] failed to
25   show that he meets the requirements for proceeding under § 2241.”                 Id., at *2.
26   Subsequently, the Sixth Circuit Court of Appeals held that “[t]he district court correctly
27   dismissed Gordon’s § 2241 habeas petition because Gordon filed his motion in the
28   United States District Court for the Southern District of Ohio, even though he was


                                                 -4-
      Case 4:18-cv-00442-JCH Document 26 Filed 03/29/21 Page 5 of 12



 1   confined in Tucson, Arizona.” Gordon v. Warden, No. 19-3063, 2019 WL 3297519, at
 2   *1 (6th Cir. May 17, 2019).
 3          C.     The Instant Habeas
 4          On August 31, 2018, Petitioner filed his Petition Under 28 U.S.C. § 2241 for a
 5   Writ of Habeas Corpus by a Person in Federal Custody (“Petition”) (Doc. 1). Petitioner
 6   asserts that “[p]ursuant to Johnson and Dimaya3 . . . 18 USC 1951 (ie Hobbs Act
 7   Robbery) categorically fails to qualify as a ‘crime of violence’ under 18 USC
 8   924(c)(3)(B)’s ‘force clause,’ and because 18 USC 924(c)’[s] residual clause is
 9   unconstitutionally vague, no legal basis exists for an 18 USC 924(c) conviction and
10   sentence and Petitioner is ‘actually innocent.’” Petition (Doc. 1) at 4.4 Petitioner urges
11   that “because his 18 USC 924(c) convictions relied on an underlying offense which is not
12   a ‘crime of violence,’ his convictions and sentences under 924(c) is [sic] invalid.” Id. at
13   6 (emphasis in original). Petitioner further urges that “because Hobbs Act’s robbery
14   definition does not specifically states [sic] that Petitioner used, attempted to use, or
15   threatened to use “violent physical force” when perpetrating his crimes; Hobbs Act
16   robbery is not a ‘crime of violence,’ as outlined by the United States Supreme Court in
17   Johnson I, 559 U.S. 133 (2010).”        Petition (Doc. 1) at 18 (emphasis in original).
18   Petitioner also challenges the validity of his convictions pursuant to the First Step Act of
19   2018. Pet.’s Supplement (Docs. 16 & 17); Reply (Doc. 22) at 5. Petitioner explains that
20   the remedy under § 2255 is inadequate or ineffective because his convictions were
21   “rendered ‘noncriminal,’ ‘non-existent,’ and Petitioner is now ‘actually innocent’ for
22   seven (7) 18 USC 924(c) convictions pursuant to the Johnson and Dimaya rulings issued
23   after Petitioner’s direct appeal and first 28 USC 2255 motion overruling well-established
24   circuit interpretations and Petitioner cannot meet gatekeeping provisions because issue
25   not constitutional law.” Petition (Doc. 1) at 19 (emphasis in original); see also Reply
26
            3
              Johnson v. United States, 576 U.S. 591, 135 S. Ct. 2551, 192 L. Ed. 2d 569 (2015);
27   Sessions v. Dimaya, — U.S. —, 138 S. Ct. 1024, 200 L. Ed. 2d 549 (2018).
28          4
             Page citations refer to the Case Management/Electronic Case Files (“CM/ECF”) page
     number for ease of reference.

                                                -5-
      Case 4:18-cv-00442-JCH Document 26 Filed 03/29/21 Page 6 of 12



 1   (Doc. 22) at 3–4. Accordingly, Petitioner seeks the court to “vacate the convictions and
 2   sentence imposed and resentence Petitioner to seen (7) Hobbs Act robberies and dismiss
 3   all other counts.” Id. at 20.
 4
 5   II.    ANALYSIS
 6          A.     Legal Standards
 7          “As a general rule, § 2255 provides the exclusive procedural mechanism by which
 8   a federal prisoner may test the legality of detention.” Harrison v. Ollison, 519 F.3d 952,
 9   955 (9th Cir. 2008) (quotations and citations omitted). Section 2255 provides that:
10                  A prisoner in custody under sentence of a court established by Act of
11          Congress claiming the right to be released upon the ground that the
            sentence was imposed in violation of the Constitution or laws of the United
12          States, or that the court was without jurisdiction to impose such sentence, or
13          that the sentence was in excess of the maximum authorized by law, or is
            otherwise subject to collateral attack, may move the court which imposed
14          the sentence to vacate, set aside or correct the sentence.
15   28 U.S.C. § 2255(a). Usually, “motions to contest the legality of a sentence must be filed
16   under § 2255 in the sentencing court, while petitions that challenge the manner, location,
17   or conditions of a sentence’s execution must be brought pursuant to § 2241 in the
18   custodial court.” Hernandez v. Campbell, 204 F.3d 861, 864 (9th Cir. 2000) (citations
19   omitted); see 28 U.S.C. §§ 2241(d), 2255(a). “Under the savings clause of § 2255,
20   however, a federal prisoner may file a habeas corpus petition pursuant to § 2241 to
21   contest the legality of a sentence where his remedy under § 2255 is ‘inadequate or
22   ineffective to test the legality of his detention.’” Hernandez, 204 F.3d at 864–65 (quoting
23   28 U.S.C. § 2255; then citing Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir. 1999)). “We
24   refer to this section of § 2255 as the ‘savings clause[]’ or the ‘escape hatch.’” Harrison,
25   519 F.3d at 956 (quotations and citations omitted). “If a prisoner’s claims qualify for the
26   escape hatch of § 2255, the prisoner may challenge the legality of a sentence through a §
27   2241 petition in the custodial court.” Id. (citations omitted).
28   ...


                                                 -6-
      Case 4:18-cv-00442-JCH Document 26 Filed 03/29/21 Page 7 of 12



 1          B.     Jurisdiction
 2          “[I]n order to determine whether jurisdiction is proper, a court must first determine
 3   whether a habeas petition is filed pursuant to § 2241 or § 2255 before proceeding to any
 4   other issue.” Hernandez v. Campbell, 204 F.3d 861, 865 (9th Cir. 2000).
 5          Here, Petitioner is a federal prisoner contesting the legality of his sentence by
 6   challenging his seven (7) additional convictions for use of a firearm during the robberies
 7   pursuant to Section 924(c), Title 18, United States Code, arguing that because its
 8   “residual clause is unconstitutionally vague, no legal basis exists for an 18 USC 924(c)
 9   conviction and sentence and Petitioner is ‘actually innocent.’” See Petition (Doc. 1) at 4.
10   As such, Petitioner’s request for relief should be asserted under section 2255 in the
11   Southern District of Ohio. Petitioner does not contend otherwise, but rather argues that
12   the § 2255 remedy is inadequate or ineffective because his convictions were “rendered
13   ‘noncriminal,’ ‘non-existent,’ and Petitioner is now ‘actually innocent’ for seven (7) 18
14   USC 924(c) convictions pursuant to the Johnson and Dimaya rulings issued after
15   Petitioner’s direct appeal and first 28 USC 2255 motion overruling well-established
16   circuit interpretations and Petitioner cannot meet gatekeeping provisions because issue
17   not constitutional law. Petition (Doc. 1) at 19 (emphasis in original); see also Reply
18   (Doc. 22) at 3–4. Therefore, whether this Court has jurisdiction over Petitioner’s section
19   2241 petition depends on whether section 2255’s escape hatch applies.
20                 1. Section 2255 Escape Hatch
21          “The escape hatch permits a federal prisoner to file a habeas corpus petition
22   pursuant to § 2241 to contest the legality of a sentence where his remedy under § 2255 is
23   inadequate or ineffective to test the legality of his detention.” Stephens v. Herrera, 464
24   F.3d 895, 897 (9th Cir. 2006) (quotations and citations omitted). Section 2255’s escape
25   hatch provision provides:
26                  An application for a writ of habeas corpus in behalf of a prisoner
27          who is authorized to apply for relief by motion pursuant to this section,
            shall not be entertained if it appears that the applicant has failed to apply for
28          relief, by motion, to the court which sentenced him, or that such court has


                                                  -7-
      Case 4:18-cv-00442-JCH Document 26 Filed 03/29/21 Page 8 of 12



 1          denied him relief, unless it also appears that the remedy by motion is
 2          inadequate or ineffective to test the legality of his detention.

 3   28 U.S.C. § 2255(e). The Ninth Circuit Court of Appeals “ha[s] held that a motion meets
 4   the escape hatch criteria of § 2255 when a petitioner (1) makes a claim of actual
 5   innocence, and (2) has not had an unobstructed procedural shot at presenting that claim.”
 6   Harrison v. Ollison, 519 F.3d 952, 959 (9th Cir. 2008) (quotations and citations omitted).
 7                 2. Actual Innocence
 8          “In this circuit, a claim of actual innocence for purposes of the escape hatch of §
 9   2255 is tested by the standard articulated by the Supreme Court in Bousley v. United
10   States, 523 U.S. 614, 118 S. Ct. 1604, 140 L.Ed.2d 828 (1998)[.]” Stephens v. Herrera,
11   464 F.3d 895, 898 (9th Cir. 2006). “To establish actual innocence, petitioner must
12   demonstrate that, in light of all the evidence, it is more likely than not that no reasonable
13   juror would have convicted him.”        Bousley, 523 U.S. at 623, 118 S. Ct. at 1611
14   (quotations and citations omitted).     “A petitioner is actually innocent when he was
15   convicted for conduct not prohibited by law.” Alaimalo v. United States, 645 F.3d 1042,
16   1047 (9th Cir. 2011) (citations omitted).        “It is important to note . . . that ‘actual
17   innocence’ means factual innocence, not mere legal insufficiency.” Bousley, 523 U.S. at
18   623, 118 S. Ct. at 1611 (citations omitted).
19          Here, Petitioner urges that “because his 18 USC 924(c) convictions relied on an
20   underlying offense which is not a ‘crime of violence,’ his convictions and sentences
21   under 924(c) is [sic] invalid.” Petition (Doc. 1) at 6 (emphasis in original). Petitioner
22   does not argue that he is factually innocent of Hobbs Act robbery, rather he argues that
23   those convictions do not qualify as crimes of violence.          See id.   “[A] retroactive
24   intervening change in the law may render a petitioner factually innocent of a predicate
25   crime.” Allen v. Ives, 95 F.3d 1184, 1190 (9th Cir. 2020). The Sixth Circuit Court of
26   Appeals, however, has found that Hobbs Act robbery constitutes a crime of violence
27   under the elements clause of § 924(c). United States v. Gooch, 85 F.3d 285, 291–92 (6th
28   Cir. 2017); In re Gordon, No. 18-3449, 2018 WL 3954189, at *1 (6th Cir. Aug. 14,


                                                    -8-
      Case 4:18-cv-00442-JCH Document 26 Filed 03/29/21 Page 9 of 12



 1   2018). As such, Petitioner’s reliance on the Supreme Court’s invalidation of Section
 2   924(c)’s residual clause cannot create “a cognizable claim of ‘actual innocence’ for the
 3   purposes of qualifying to bring a § 2241 petition under the escape hatch.” Marrero v.
 4   Ives, 682 F.3d 1190, 1193 (9th Cir. 2012).
 5                 3. Unobstructed Procedural Shot
 6          The second requirement for the § 2255 escape hatch is for Petitioner to not have
 7   had an unobstructed procedural shot at presenting his claim. Harrison v. Ollison, 519
 8   F.3d 952, 959 (9th Cir. 2008). Section 2255’s escape hatch provision is “narrow” and its
 9   “remedy is not inadequate or ineffective merely because § 2255’s gatekeeping provisions
10   prevent the petitioner from filing a second or successive petition.” Ivy v. Pontesso, 328
11   F.3d 1057, 1059 (9th Cir. 2003) (quotations and citations omitted). “[T]he general rule in
12   this circuit is that the ban on unauthorized second or successive petitions does not per se
13   make § 2255 inadequate or ineffective.” Stephens v. Herrera, 464 F.3d 895, 898 (9th
14   Cir. 2006) (quotations and citations omitted) (alterations in original). The question is
15   “whether [Petitioner’s] actual innocence claim was unavailable to him during his direct
16   appeal and his first § 2255 motion.” Alaimalo v. United States, 645 F.3d 1042, 1047 (9th
17   Cir. 2011). In making this determination, the Court considers “(1) whether the legal basis
18   for petitioner’s claim did not arise until after he had exhausted his direct appeal and first
19   § 2255 motion, and (2) whether the law changed in any way relevant to petitioner’s claim
20   after that first § 2255 motion.” Harrison, 519 F.3d at 960 (internal quotations and
21   citations omitted).
22          Petitioner asserts that “[p]ursuant to Johnson and Dimaya . . . 18 USC 1951 (ie
23   Hobbs Act Robbery) categorically fails to qualify as a ‘crime of violence’ under 18 USC
24   924(c)(3)(B)’s ‘force clause,’ and because 18 USC 924(c)’[s] residual clause is
25   unconstitutionally vague, no legal basis exists for an 18 USC 924(c) conviction and
26   sentence and Petitioner is ‘actually innocent.’” Petition (Doc. 1) at 4. As discussed in
27   Section II.B.2., supra, the Sixth Circuit has held that Hobbs Act robbery is a crime of
28   violence under Section 924(c)’s elements clause. United States v. Gooch, 85 F.3d 285,


                                                  -9-
     Case 4:18-cv-00442-JCH Document 26 Filed 03/29/21 Page 10 of 12



 1   291–92 (6th Cir. 2017); In re Gordon, No. 18-3449, 2018 WL 3954189, at *1 (6th Cir.
 2   Aug. 14, 2018). The Supreme Court’s invalidation of Section 924(c)’s residual clause is
 3   not a change in the law relevant to Petitioner’s claim. Petitioner cannot be said to have
 4   lacked an unobstructed procedural shot to present his claim. Accordingly, Petitioner does
 5   not qualify for section 2255’s escape hatch.
 6                 4. Conclusion
 7          Plaintiff does not meet the criteria for section 2255’s escape hatch. He cannot
 8   show either actual innocence or an unobstructed procedural shot at presenting his claim.
 9   As such, this court lacks jurisdiction over Petitioner’s petition.
10          C.     First Step Act
11          Petitioner relies on Section 403 of the First Step Act and asserts that Congress’s
12   “clarification of Section 924(c) limiting Petitioner’s criminal exposure, rendering
13   Petitioner’s offense non-existent and removing the power of the criminal law making
14   authority to prescribe, has invalidated Petitioner’s six (6) second or subsequent 18 USC
15   924(c) convictions and rendered Petitioner ‘actually innocent.’” Pet.’s Supplement (Doc.
16   16) at 4. The First Step Act states “[t]his section, and the amendments made by this
17   section, shall apply to any offense that was committed before the date of enactment of
18   this Act, if a sentence for the offense has not been imposed as of such date of enactment.”
19   Pub. L. 115-391, § 403(b) (emphasis added).
20          Petitioner was sentenced on May 20, 1999. Petition (Doc. 1) at 4. The First Step
21   Act was enacted on December 21, 2018. As such, the First Step Act is inapplicable to
22   Petitioner.
23
24   III.   DISMISSAL VERSUS TRANSFER
25          In light of this Court’s conclusion that the Petition does not qualify for section
26   2255’s escape hatch, if he is to proceed at all, it must be before his sentencing court in the
27   Southern District of Ohio. As such, the Court must determine whether transfer of this
28   action to the sentencing court or dismissal is appropriate.          See 28 U.S.C. § 1631.


                                                 - 10 -
     Case 4:18-cv-00442-JCH Document 26 Filed 03/29/21 Page 11 of 12



 1   “Transfer is appropriate under § 1631 if three conditions are met: (1) the transferring
 2   court lacks jurisdiction; (2) the transferee court could have exercised jurisdiction at the
 3   time the action was filed; and (3) the transfer is in the interest of justice.” Cruz-Aguilera
 4   v. I.N.S., 245 F.3d 1070, 1074 (9th Cir. 2001) (citations omitted). This Court lacks
 5   jurisdiction over the petition, satisfying the first criteria.
 6          The second criteria is not met, because this Petition would be a second or
 7   successive motion in the Southern District of Ohio since Petitioner has previously filed
 8   and was denied relief on a section 2255 motion. Petitioner would have to seek and obtain
 9   authorization from the Sixth Circuit in order to proceed. See 28 U.S.C. § 2255(h). “If the
10   petitioner does not first obtain [the circuit court’s] authorization, the district court lacks
11   jurisdiction to consider the second or successive application.” United States v. Lopez,
12   577 F.3d 1053, 1061 (9th Cir. 2009) (citations omitted). The Sixth Circuit Court of
13   Appeals has previously denied Petitioner’s request to file a second or successive motion
14   to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255 based on the assertion
15   that “Hobbs Act robbery does not qualify as crimes of violence under 18 U.S.C. §
16   924(c)(3)(B) in light of the Supreme Court’s decision in Sessions v. Dimaya[.]” In re
17   Gordon, No. 18-3449, 2018 WL 3954189, at *1 (6th Cir. Aug. 14, 2018). As such, the
18   transferee court would not have jurisdiction.
19          Finally, because the transferee court would not be able to exercise jurisdiction
20   over the instant case, transfer of the case would not further the interests of justice.
21   Accordingly, dismissal of the instant Petition (Doc. 1) is warranted.
22
23   IV.    RECOMMENDATION
24          For the reasons delineated above, the Magistrate Judge recommends that the
25   District Judge enter an order DISMISSING Petitioner’s Petition Under 28 U.S.C. § 2241
26   for a Writ of Habeas Corpus by a Person in Federal Custody (Doc. 1) for lack of
27   jurisdiction.
28          Pursuant to 28 U.S.C. § 636(b) and Rule 72(b)(2) of the Federal Rules of Civil


                                                   - 11 -
     Case 4:18-cv-00442-JCH Document 26 Filed 03/29/21 Page 12 of 12



 1   Procedure, any party may serve and file written objections within fourteen (14) days after
 2   being served with a copy of this Report and Recommendation. A party may respond to
 3   another party’s objections within fourteen (14) days after being served with a copy. Fed.
 4   R. Civ. P. 72(b)(2). No replies shall be filed unless leave is granted from the District
 5   Court. If objections are filed, the parties should use the following case number: CV-18-
 6   0442-TUC-JCH.
 7         Failure to file timely objections to any factual or legal determination of the
 8   Magistrate Judge may result in waiver of the right of review. The Clerk of the Court
 9   shall send a copy of this Report and Recommendation to all parties.
10         Dated this 29th day of March, 2021.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 12 -
